                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                          CHARLOTTE DIVISION
                                          3:05-CR-00223-RJC-DCK
                USA,                                     )
                                                         )
                               Plaintiff,                )
                                                         )
                    v.                                   )       ORDER
                                                         )
                YUSUF ASKIA BURRIS,                      )
                                                         )
                               Defendant.                )
                                                         )

                         THIS MATTER is before the Court upon the Government’s Motion to

              Dismiss, (Doc. No. 3), the Indictment, (Doc. No. 1), without prejudice. The

              defendant has never been apprehended since he was charged in 2005.

                         IT IS ORDERED that the Government’s motion, (Doc. No. 3), is GRANTED

              and the Indictment, (Doc. No. 1), is DISMISSED without prejudice.


Signed: September 27, 2019
